                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MARCUS HUNT,                               )
                                           )
                                           )
              Plaintiff,                   )      Case No. 4:20-cv-01233
                                           )
v.                                         )
                                           )
STEVEN OGUNJOBI, ET AL.                    )
                                           )
              Defendants.                  )



                                ENTRY OF APPEARANCE

       COME NOW Associate City Counselor Erin McGowan and hereby enters her appearance

as counsel of record for Defendants Stephen Ogunjobi and Jacob Stein.

                                           Respectfully submitted,

                                           JULIAN BUSH
                                           CITY COUNSELOR

                                           /s/ Erin McGowan
                                           Erin K. McGowan, #64020 MO
                                           Associate City Counselor
                                           1200 Market Street
                                           City Hall, Room 314
                                           St. Louis, MO 63103
                                           314.622.4167
                                           FAX: 314.622.4956
                                           McGowanE@stlouis-mo.gov
                                           Attorney for Defendants
                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020 the foregoing Entry was filed with the Court

for service by means of Notice of Electronic Filing and sent via email and U.S. mail to:

       Jase Carter
       3407 S. Jefferson Ave., #109
       St. Louis, MO 63118
       jase@carterfirm.law
       Attorney for Plaintiff



                                                     /s/ Erin K. McGowan
